Appellant predicates his motion for rehearing upon the claim that bills of exception two and three were improperly disposed of in our original opinion. We do not care to discuss further bill number two. It appears unquestionably to present no reversible error.
Bill of exception number three complains of a remark testified to by Roy Holton as having been made by him to a companion at the time witness observed the manner in which appellant was driving his car some four or five seconds before the collision with the motorcycle upon which deceased was riding. It is apparent from the bill that during the recital by witness of appellant's manner of driving his car witness was about to relate a statement made by him at the time to his companion. The district attorney asked witness "What did you say?" to which witness replied "I told him (meaning the person in the car with witness) he (referring to defendant) must be either drunk or crazy, and he is going to hit somebody and kill him or kill himself, one way or the other." Although it was apparent that the question asked by the district attorney called for a statement made by witness to his companion, no objection was interposed, but he was permitted to answer and then objection thereto was urged. The court immediately instructed the jury not to regard the answer of the witness. Not having been called upon to rule upon the impropriety of the question, it appears that the court did all in his power to withdraw the answer when objection was made to that. Considering the entire testimony of Holton regarding the manner in which appellant was driving the car from side to side across the road, the difficulty witness himself had in passing appellant, and in view of the other testimony in the case to the same effect, we have been unable to reach the conclusion that the incident complained of was such as to require a reversal.
Appellant's motion for rehearing is overruled.
Overruled.